Citation Nr: 1430002	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-30 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, including as due to an undiagnosed illness.

2.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine (claimed as low back disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991, with additional periods of Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A hearing on this matter was held before the undersigned Veterans Law Judge sitting at the RO on July 2011.  A copy of the hearing transcript has been associated with the file.  

In September 2011 the claim was remanded for additional development.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The issue of entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine (claimed as a low back disability) being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

The Veteran's obstructive sleep apnea did not have its onset during and is not a result of service.


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to service connection for sleep apnea and DDD of the lumbar spine.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A December 2008 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in April 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

The Veteran was afforded a Board hearing in July 2011.  A Board member has two duties at a hearing: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2012); Procopio v. Shinseki, 26 Vet. App. 76 (2012), citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010).

Here, during the Board hearing, the VLJ specifically noted the issues on appeal.  The Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars of the United States.  The VLJ and the representative asked the Veteran questions that addressed the elements necessary to substantiate his service connection claims.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of the claim.  
Neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  In contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.


B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a December 2011 medical examination to obtain an opinion as to whether his sleep apnea and DDD were the result of military service.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Service Connection 

The Veteran seeks service connection for sleep apnea which he contends is the result of his military service.  For the reasons that follow, the Board finds service connection is not warranted.

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  However, while arthritis is listed among the chronic diseases listed under 38 C.F.R. § 3.309(a), degenerative disc disease is not; therefore, the presumptive provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Id.

Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).  Unlike the elements for direct service connection given above, for the undiagnosed illness part of the veteran's claims, as discussed in more detail below, competent evidence linking a current disability to an event during service need not be provided.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  The Veteran's separation document reflects service in Southwest Asia from January 1991 to May 1991.  He is a Persian Gulf veteran. 

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c).  As an initial matter, the diseases for which the Secretary has established a presumption under 
(3) are all infectious in nature.  The Veteran does not allege and the record does not suggest that he has any of the listed diseases. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Obstructive Sleep Apnea

The Veteran's STRs are silent as to any complaints of sleep disturbance or treatment for a sleep disorder.

Private treatment records dated August 1999 showed treatment for possible sleep apnea.  The Veteran stated his wife had complained about the Veteran's snoring for quite some time but has felt that it worsened over the last year.  The Veteran's wife noted the presence of apneas, and stated she frequently slept in another room because of the snoring.  The Veteran endorsed a marked increase in daytime sleepiness over the last year.  A follow up record, dated October 1999 listed an impression of mild sleep-disordered breathing, based on a diagnostic sleep study.

In April 2011, the Veteran underwent a sleep study at a VA Medical Center.  The study results showed moderate obstructive sleep apnea and obesity.  The record indicated treatment to include a decrease in weight and a nasal CPAP.  

In his July 2011 hearing, the Veteran stated that he thought that he likely had sleep disturbances beginning in service, but that he was unaware because of the irregular hours required while on duty.  He stated that his sleep apnea or sleep disturbances did not become noticeable until after he returned home and began sleeping with his wife, who then made him aware of the issue.  The Veteran asserted that he sought treatment at the VA for the first time in July 1999.  

The Veteran further testified that he was never terminated from employment due to his sleep apnea, though he did leave his previous employment so that he could work in a position that did not require machine operation.

In December 2011, the Veteran underwent a VA examination for obstructive sleep apnea.  The examiner noted a diagnosis of obstructive sleep apnea as of October 1999.  The Veteran stated that after returning home from service, his wife reported loud snoring, choking, cessation of breathing, night sweats and limb movements of the Veteran.  The Veteran stated that he noticed excessive daytime sleepiness.  The Veteran noted that after the sleep study, he was provided with a CPAP machine in October 1999.  A later sleep study performed by the VA in 2011 also showed obstructive sleep apnea.  A secondary sleep mask was provided about 3 years prior to the examination, and the Veteran reported improved sleep.  The examiner noted that the Veteran also had sinus surgery to improve his congestion, but without lasting effect.  The Veteran further noted that during service, he had very disruptive sleep patterns, sleeping either 6 or 2 hours per day.  He also endorsed breathing smoke due to pollution of the air.  He was forced to switch jobs in August 2006 due to sleepiness when driving because his previous job required extensive travel.

The examiner concluded that the Veteran's obstructive sleep apnea was less likely than not incurred in or caused by the Veteran's service.  The examiner concluded that none of the risk factors provided under review of evidence provide a nexus to any military etiology for the condition of sleep apnea.  According to the examination report, the risk factors presented provide an etiological basis for the onset of sleep apnea that are related to increase in weight gain to degree of obesity and anatomical structure lending itself to obstructive sleep apnea, particularly when impacted with the factor of obesity.  In regard to lay statements from the Veteran's wife regarding symptom of sleep apnea, the examiner stated there was a reference to snoring, restless sleep and cessation of breathing, which can be present in individuals without a diagnosis of sleep apnea and can be due to other problems.  The examiner further noted the only verification of sleep apnea is by sleep study.  Many times, the report concluded, suspected sleep apnea is ruled out during sleep study testing when it was highly suspected thereby making it unlikely a lay person could accurately assess symptoms of sleep apnea.  The facts show, the examiner concluded, that the Veteran's obesity had onset after the military and his anatomical structure is of congenital nature without military aggravation. 

Both the October 1999 private treatment records and the April 2011 treatment records diagnosed the Veteran with obstructive sleep apnea.  The Board therefore finds the Veteran has a present disability of obstructive sleep apnea.  However, the Veteran's STRs are silent as to any incident of disordered sleeping in service and the Veteran did not seek treatment for a sleep disorder until October.  

Further, the December 2011 examiner determined that the Veteran's present obstructive sleep apnea could not be related to any incident of service.  The examiner gave a fully reasoned opinion, which considered the Veteran's lay statements regarding the onset of the condition, as well as the Veteran's wife complaints that the Veteran snored loudly, ceased breathing, had night sweats and limb movements while sleeping, after service.  Nonetheless, the examiner concluded that the risk factors leading to the Veteran's obstructive sleep apnea, to include weight gain and anatomical structure, were not due to military service.  

Moreover, to the extent that the Veteran (or his wife) claims that his obstructive sleep apnea is related to service, the Board finds that neither the Veteran nor his wife is competent to give opinions regarding the etiology of a medical disability.  Neither have the training, knowledge or expertise in medicine to provide such a medical nexus.  As such, such assertions lack probative value in supporting the Veteran's claim of service connection.

Regarding service connection for sleep apnea as a qualifying chronic disability due to an undiagnosed illness that is not attributable to any known clinical diagnosis or as a "medically unexplained chronic multisymptom illness" that is defined by a cluster of signs or symptoms pursuant to 38 C.F.R. § 3.317, the December 2011 VA examiner opined that the Veteran's diagnosed sleep apnea is attributable to weight gain and anatomical structure.  This is the only competent evidence on point; thus, no competent evidence of record shows that the Veteran has any qualifying chronic disability that has not been attributed to a known condition with objective indications that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification or as a "medically unexplained chronic multisymptom illness" that is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317(a).

As the negative VA opinions on the question of nexus carry the most probative weight, the preponderance of the evidence weighs against a finding that the Veteran's current obstructive sleep apnea is related to service.  As such, service connection for obstructive sleep apnea is not warranted on any basis.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).   


ORDER

Service connection for obstructive sleep apnea is denied.


REMAND

As it pertains to the claim of service connection for DDD of the lumbar spine, a back disability, the Board finds that the case turns on whether the Veteran's current back disability is due to service.  In September 2011, the Board remanded the claim to obtain a medical opinion concerning the etiology of the Veteran's back disability.  In December 2011, the Veteran underwent a VA examination and the physician provided an etiology opinion.  The Board finds that the opinion is not adequate for adjudication purposes.  In this regard, in concluding that it was less likely than not that the Veteran's back disability was incurred in or caused by the claimed in-service injury, event or illness, the examiner failed to address in his rationale the Veteran's report in service of having recurrent back pain, his treatment for back pain within 6 months of service and the Veteran's assertion of having back pain since the service injuries.  There was no adequate discussion as to why the Veteran's symptoms of back pain were not the initial onset of his current back disability, especially given the continuity of back pain after service.  A supplemental opinion should be obtained to address this deficiency.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to an orthopedic specialist to determine the nature and etiology of the Veteran's current spine disability.  

For each spine disability diagnosed in the record, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the disability had its clinical onset in service or is otherwise related to active duty, including to a back injury in service.  The examiner should refer to the service record showing a history of recurrent back pain, the credible lay statements concerning the Veteran injuring his back in service, the back treatment noted 6 months following service, the Veteran's continuity of back pain after service, and the diagnosis of degenerative disc disease given several years following service discharge.  

The examiner should specifically address whether the Veteran's complains of back pain in service and after service represented the initial onset of his current back disability.  

For each opinion given, a rationale must be provided.  The rationale must speak to the service record showing a history of recurrent back pain, the credible lay statements concerning the Veteran injuring his back in service, the back treatment noted 6 months following service, the Veteran's report of having back pain since the injury in service, and the diagnosis of degenerative disc disease given several years following service discharge.

2.  After the above has been completed, readjudicate the issue on appeal.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


